PER CURIAM:
This claim was originally filed in the name of Rita K. Gray, but when the testimony established that the damaged vehicle, a 1982 Oldsmobile, was titled in the name of Tube Sales, Inc., the Court on its own motion amended the claim to reflect this fact.
Claimant seeks $28.50 for replacement of a hubcap which was damaged when the vehicle struck a pothole on 1-64, travelling eastbound from Huntington, Cabell County, West Virginia. The incident occurred on March 19, 1983, at approximately 5:30 p.m.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). In order for respondent to be found liable, notice, either actual or constructive, of the defect in the roadway must be shown. As the claimant has not met its burden of proof, the claim must be denied.
Claim disallowed.